Exhibit 10.4

 

EXECUTION COPY

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT dated as of August 30, 2004 made by Affiliated
Managers Group, Inc., a Delaware corporation (the “Pledgor”), to The Bank of New
York, as agent (together with any successor agent, the “Agent”) for the Bridge
Lenders (as defined below) (the Agent and the Bridge Lenders, collectively, the
“Secured Parties”).

 

RECITALS

 

(1)           The Pledgor has consummated its offer to purchase for cash any and
all of its outstanding 6% Senior Notes due 2006, originally issued by the
Pledgor as a constituent of the Income PRIDES (the “Senior Notes”), by
purchasing all of the Senior Notes tendered pursuant to the terms thereof (such
offer to purchase, the “Tender Offer”).  Pursuant to the terms of the Tender
Offer, $50,744,135.04 of the cash payable to tendering holders of such Senior
Notes has been used to purchase principal strips of U.S. Treasury securities
with the CUSIP No. 912803AB9 (all such purchased U.S. Treasury securities, the
“Treasury Strips”).  Upon consummation of the Tender Offer, the Pledgor issued
Growth PRIDES, CUSIP No. 008252603 (the “Growth PRIDES”), to the tendering
holders of such Senior Notes that were not previously separated from the related
Income PRIDES, which securities consist of (a) Purchase Contracts (as such term
is defined the Purchase Contract Agreement, dated as of December 21, 2001 (such
agreement, as amended, supplemented or otherwise modified in accordance with its
terms from time to time, the “Purchase Contract Agreement”)), between the
Pledgor and The Bank of New York (as successor purchase contract agent pursuant
to the Instrument of Resignation, Appointment and Acceptance dated January 15,
2003 among the Company, Wachovia Bank, National Association, and The Bank of New
York (the “Instrument of Registration”)), as purchase contract agent thereunder
(The Bank of New York in such capacity, the “Purchase Contract Agent” and such
Purchase Contracts, the “Growth PRIDES Purchase Contracts”), and (b) that number
of Treasury Strips comprising the amount required to be delivered to release the
Senior Notes from the pledge arrangement under the Income PRIDES (such Treasury
Strips, the “Conveyed Securities”).  Pursuant to the terms of the Purchase
Contract Agreement, the Conveyed Securities are subject to the security interest
granted to the Pledgor under the Pledge Agreement, dated as of December 21, 2001
(as amended, supplemented or otherwise modified in accordance with its terms
from time to time, the “Holders Pledge Agreement”), between the Pledgor and The
Bank of New York (as successor collateral agent, custodial agent, securities
intermediary and Purchase Contract Agent pursuant to the Instrument of
Resignation), as collateral agent, custodial agent, securities intermediary and
purchase contract agent thereunder, which security interest in the Conveyed
Securities secures, inter alia, the payment and performance of the Growth PRIDES
Purchase Contracts.

 

(2)           Pursuant to the Pledge Agreement, the Pledgor has security
entitlements (the “Pledged Security Entitlements”) with respect to financial
assets (the “Pledged Financial Assets”) (a) that consist of all cash and other
property credited from time to time to Pledgor’s account, account no. 293629,
maintained in the name “The Bank of New York, as agent, for the secured parties
under the Pledge Agreement dated as of August 30, 2004 made by Affiliated

 

--------------------------------------------------------------------------------


 

Managers Group, Inc.” (such account and any successor securities accounts
thereto, the “Pledgor’s Securities Account”), with BNY at its office at 101
Barclay Street, Fl. 8W, New York, New York, and (b) that consist of the Conveyed
Securities and all cash and other property paid or otherwise delivered in
respect thereof and credited from time to time to the account maintained on
behalf of the holders of Growth PRIDES, account no. 293627 in the name “The Bank
of New York, as Purchase Contract Agent on behalf of the holders of certain
securities of Affiliated Managers Group, Inc., Collateral Account subject to the
security interest of The Bank of New York, as Collateral Agent, for the benefit
of Affiliated Managers Group, Inc., as pledgee” (such account and any successor
securities accounts thereto, the “PRIDES Securities Account”, and together with
the Pledgor’s Securities Account, the “Securities Accounts” and each a
“Securities Account”), with BNY at its office at 101 Barclay Street, Fl. 8W, New
York, New York.

 

(3)           The Pledgor is entering into a Credit Agreement, dated as of the
date hereof (said agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Bridge Loan
Agreement”), among the Pledgor, as borrower, the Agent, as administrative agent,
and the other lenders from time to time parties thereto (collectively, the
“Bridge Lenders”).  Pursuant to the Bridge Loan Agreement, the Bridge Lenders
have agreed to make loans and otherwise extend credit to the Pledgor, the
proceeds of which loans may be used by the Pledgor to finance or refinance the
purchase by the Pledgor of the Senior Notes pursuant to the Tender Offer.  It is
a condition precedent to the Bridge Lenders making any loans or otherwise
extending any credit to the Pledgor that the Pledgor execute and deliver to the
Agent this Agreement for the benefit of the Secured Parties.

 

(5)           Unless otherwise defined in this Agreement, terms defined in
Article 8 or 9 of the Uniform Commercial Code in effect in the State of New York
(the “UCC”) and/or the Federal Book Entry Regulations (as defined below) are
used in this Agreement as such terms are defined in such Article 8 or 9 and/or
the Federal Book Entry Regulations.  The term “Federal Book Entry Regulations”
means (a) the federal regulations contained in Subpart B (“Treasury/Reserve
Automated Debt Entry System (TRADES)”) governing book-entry securities
consisting of U.S. Treasury bonds, notes, bills and other securities (as defined
therein) and Subpart D (“Additional Provisions”) of 31 C.F.R Part 357, 31 C.F.R.
§357.2, §357.10 through § 357.14 and §357.44 and (b) to the extent substantially
identical to the federal regulations referred to in clause (a) above (as in
effect from time to time), the federal regulations governing other book-entry
securities.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


SECTION 1.  GRANT OF SECURITY.  THE PLEDGOR HEREBY ASSIGNS AND PLEDGES TO THE
AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, AND HEREBY GRANTS TO THE
AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES A SECURITY INTEREST IN, THE
PLEDGOR’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING, IN EACH CASE
WHETHER NOW OWNED OR HEREAFTER ACQUIRED BY THE PLEDGOR AND WHETHER NOW OR
HEREAFTER EXISTING OR ARISING (COLLECTIVELY, THE “COLLATERAL”):


 


(A)         THE SECURITIES ACCOUNTS, THE PLEDGED SECURITY ENTITLEMENTS WITH
RESPECT TO THE PLEDGED FINANCIAL ASSETS FROM TIME TO TIME CREDITED TO ANY
SECURITIES ACCOUNT, AND ALL

 

2

--------------------------------------------------------------------------------


 

interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Pledged Security Entitlements or such Pledged Financial Assets;


 


(B)        ALL ACCOUNTS, PAYMENT INTANGIBLES AND OTHER GENERAL INTANGIBLES OF
THE PLEDGOR ARISING IN RESPECT OF THE GROWTH PRIDES PURCHASE CONTRACTS;


 


(C)         THE FOLLOWING RIGHTS AND CLAIMS UNDER AND WITH RESPECT TO EACH OF
THE PURCHASE CONTRACT AGREEMENT AND THE HOLDERS PLEDGE AGREEMENT (COLLECTIVELY,
THE “ASSIGNED AGREEMENTS”) AND THE GROWTH PRIDES PURCHASE CONTRACTS: (I) ALL
RIGHTS OF THE PLEDGOR TO RECEIVE MONEYS DUE AND TO BECOME DUE UNDER OR PURSUANT
TO THE ASSIGNED AGREEMENTS AND THE GROWTH PRIDES PURCHASE CONTRACTS, (II) ALL
RIGHTS OF THE PLEDGOR TO RECEIVE PROCEEDS OF ANY INDEMNITY, WARRANTY OR
GUARANTY, (III) ALL CLAIMS OF THE PLEDGOR FOR DAMAGES ARISING OUT OF OR FOR
BREACH OF OR DEFAULT UNDER THE ASSIGNED AGREEMENTS AND THE GROWTH PRIDES
PURCHASE CONTRACTS, AND (IV) THE RIGHT OF THE PLEDGOR TO COMPEL PERFORMANCE AND
OTHERWISE EXERCISE ALL REMEDIES UNDER THE ASSIGNED AGREEMENTS AND THE GROWTH
PRIDES PURCHASE CONTRACTS, IN THE CASE OF EACH OF SUBCLAUSES (I) THROUGH (IV)
WITH RESPECT TO THE ASSIGNED AGREEMENTS, SOLELY WITH RESPECT TO THE COLLATERAL
DESCRIBED IN THE PRECEDING CLAUSES (A) AND (B);


 


(D)        ALL PROCEEDS OF ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, PROCEEDS THAT CONSTITUTE PROPERTY OF THE TYPES DESCRIBED IN CLAUSES
(A) THROUGH (C) OF THIS SECTION 1 AND THIS CLAUSE (D)) AND, TO THE EXTENT NOT
OTHERWISE INCLUDED, ALL (I) PAYMENTS WITH RESPECT TO ANY OF THE FOREGOING
COLLATERAL AND (II) CASH RECEIVED IN RESPECT OF ANY OF THE FOREGOING COLLATERAL;
PROVIDED THAT THE INCLUSION OF SUCH PROCEEDS IN THE COLLATERAL SHALL NOT BE
DEEMED TO BE A CONSENT BY THE SECURED PARTIES TO ANY SALE OR OTHER DISPOSITION
OF ANY COLLATERAL NOT OTHERWISE SPECIFICALLY PERMITTED OR CONTEMPLATED BY THE
TERMS HEREOF OR OF THE OTHER LOAN DOCUMENTS.


 

Notwithstanding anything to the contrary herein, the security interest granted
under this Section 1 is subject to the terms of the Assigned Agreements and the
Growth PRIDES Purchase Contracts, including, without limitation, Article V of
the Purchase Contract Agreement.

 


SECTION 2.  SECURITY FOR OBLIGATIONS.  THIS AGREEMENT SECURES THE PAYMENT AND
PERFORMANCE OF ALL OBLIGATIONS (AS DEFINED BELOW) NOW OR HEREAFTER EXISTING,
WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, AND WHETHER FOR PRINCIPAL,
REIMBURSEMENT OBLIGATIONS, INTEREST, FEES, PREMIUMS, PENALTIES,
INDEMNIFICATIONS, CONTRACT CAUSES OF ACTION, COSTS, EXPENSES OR OTHERWISE.  FOR
THE PURPOSES OF THIS AGREEMENT, “OBLIGATIONS” SHALL MEAN, (A) THE FULL AND
PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE) OF ALL OBLIGATIONS OF THE PLEDGOR NOW EXISTING OR HEREAFTER INCURRED
UNDER, ARISING OUT OF OR IN CONNECTION WITH THE BRIDGE LOAN AGREEMENT, THE
PROMISSORY NOTE(S) ISSUED BY THE PLEDGOR THEREUNDER, AND EACH OTHER AGREEMENT,
INSTRUMENT AND DOCUMENT DELIVERED THEREUNDER OR IN CONNECTION THEREWITH
(COLLECTIVELY, THE “LOAN DOCUMENTS”) AND THE DUE PERFORMANCE AND COMPLIANCE BY
THE PLEDGOR WITH THE TERMS OF EACH SUCH LOAN DOCUMENT; (B) ANY AND ALL SUMS
ADVANCED BY THE AGENT IN ORDER TO PRESERVE THE COLLATERAL OR TO PRESERVE ITS
SECURITY INTEREST IN THE COLLATERAL; (C) IN THE EVENT OF ANY PROCEEDING FOR THE
COLLECTION OR ENFORCEMENT OF ANY OBLIGATIONS OR LIABILITIES, AFTER AN EVENT OF
DEFAULT (AS DEFINED BELOW) SHALL HAVE OCCURRED AND BE CONTINUING, THE REASONABLE
EXPENSES OF HOLDING, PREPARING FOR SALE, SELLING OR OTHERWISE DISPOSING OF OR

 

3

--------------------------------------------------------------------------------


 


REALIZING ON THE COLLATERAL, OR OF ANY EXERCISE BY THE AGENT OF ITS RIGHTS
HEREUNDER, TOGETHER WITH REASONABLE ATTORNEYS’ FEES AND COURT COSTS; AND (D) ALL
AMOUNTS PAID BY ANY INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS THE RIGHT TO
REIMBURSEMENT UNDER THIS AGREEMENT.


 


SECTION 3.  DELIVERY AND CONTROL OF COLLATERAL.  WITH RESPECT TO ANY COLLATERAL
IN WHICH THE PLEDGOR HAS ANY RIGHT, TITLE OR INTEREST AND THAT CONSTITUTES A
SECURITY ENTITLEMENT (INCLUDING, WITHOUT LIMITATION, THE PLEDGED SECURITIES
ENTITLEMENTS), THE PLEDGOR WILL CAUSE THE SECURITIES INTERMEDIARY WITH RESPECT
TO SUCH SECURITY ENTITLEMENT EITHER (I) TO IDENTIFY IN ITS RECORDS THE AGENT AS
THE ENTITLEMENT HOLDER OF SUCH SECURITY ENTITLEMENT AGAINST SUCH SECURITIES
INTERMEDIARY OR (II) TO AGREE IN WRITING WITH THE PLEDGOR AND THE AGENT THAT
SUCH SECURITIES INTERMEDIARY WILL COMPLY WITH ENTITLEMENT ORDERS ORIGINATED BY
THE AGENT WITHOUT FURTHER CONSENT OF THE PLEDGOR, SUCH AGREEMENT TO BE IN
SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO OR OTHERWISE IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT (SUCH AGREEMENT BEING A “CONTROL AGREEMENT”).


 


SECTION 4.  REPRESENTATIONS AND WARRANTIES.  THE PLEDGOR REPRESENTS AND WARRANTS
AS FOLLOWS:


 


(A)         THE PLEDGOR IS THE LEGAL AND BENEFICIAL OWNER OF THE COLLATERAL
(OTHER THAN THE INTERESTS OF THE HOLDERS OF GROWTH PRIDES IN THE TREASURY STRIPS
CREDITED TO THE PRIDES SECURITIES ACCOUNT) FREE AND CLEAR OF ANY LIEN, CLAIM,
OPTION OR RIGHT OF OTHERS, EXCEPT FOR THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT AND THE LIENS CREATED THEREON PURSUANT TO THE HOLDERS PLEDGE
AGREEMENT.  NO EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN
EFFECT COVERING ALL OR ANY PART OF SUCH COLLATERAL OR LISTING THE PLEDGOR AS
DEBTOR IS ON FILE IN ANY RECORDING OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED IN
FAVOR OF THE AGENT RELATING TO THE LOAN DOCUMENTS OR AS OTHERWISE RELATING TO
THE LIENS CREATED THEREON PURSUANT TO THE HOLDERS PLEDGE AGREEMENT.


 


(B)        THE ASSIGNED AGREEMENTS, TRUE AND COMPLETE COPIES OF WHICH HAVE BEEN
FURNISHED TO THE AGENT, AND THE GROWTH PRIDES PURCHASE CONTRACTS HAVE BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY ALL PARTIES THERETO, HAVE NOT BEEN
AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT AS
EVIDENCED BY SUCH COPIES SO FURNISHED, ARE IN FULL FORCE AND EFFECT AND ARE
BINDING UPON AND ENFORCEABLE AGAINST ALL PARTIES THERETO IN ACCORDANCE WITH
THEIR TERMS.  THERE EXISTS NO DEFAULT UNDER ANY ASSIGNED AGREEMENT OR GROWTH
PRIDES PURCHASE CONTRACT BY ANY PARTY THERETO.


 


(C)         ALL OF THE INVESTMENT PROPERTY CONSTITUTING PLEDGED FINANCIAL ASSETS
IN WHICH THE PLEDGOR HAS OR WILL HAVE ANY INTEREST ARE AND WILL BE MAINTAINED IN
THE SECURITIES ACCOUNTS.


 


(D)        ALL FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE TO PERFECT AND
PROTECT THE SECURITY INTEREST IN THE COLLATERAL CREATED UNDER THIS AGREEMENT
HAVE BEEN DULY MADE OR TAKEN AND ARE IN FULL FORCE AND EFFECT, AND THIS
AGREEMENT CREATES IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE SECURED PARTIES A
VALID AND, TOGETHER WITH SUCH FILINGS AND OTHER ACTIONS, PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE COLLATERAL SECURING THE OBLIGATIONS.


 


(E)         NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR
FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD
PARTY IS REQUIRED FOR (I)


 

4

--------------------------------------------------------------------------------


 


THE GRANT BY THE PLEDGOR OF THE ASSIGNMENT, PLEDGE AND SECURITY INTEREST GRANTED
HEREUNDER OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY THE
PLEDGOR, (II) THE PERFECTION OR MAINTENANCE OF THE ASSIGNMENT, PLEDGE AND
SECURITY INTEREST CREATED HEREUNDER (INCLUDING THE FIRST PRIORITY NATURE OF SUCH
ASSIGNMENT, PLEDGE OR SECURITY INTEREST), OR (III) FOR THE EXERCISE BY THE AGENT
OF ITS VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE REMEDIES IN
RESPECT OF THE COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS MAY BE REQUIRED
IN CONNECTION WITH THE DISPOSITION OF ANY PORTION OF THE COLLATERAL BY LAWS
AFFECTING THE OFFERING AND SALE OF SECURITIES GENERALLY.


 


(F)            AS OF THE DATE HEREOF:


 


(I)            THE EXACT LEGAL NAME OF THE PLEDGOR, AS SUCH NAME APPEARS ON ITS
CERTIFICATE OF INCORPORATION, IS “AFFILIATED MANAGERS GROUP, INC.” AND THE
PLEDGOR HAD NO OTHER LEGAL NAME WITHIN THE PAST FIVE YEARS.


 


(II)           THE PLEDGOR HAS NOT CHANGED ITS IDENTITY OR CORPORATE STRUCTURE
IN ANY WAY WITHIN THE PAST FIVE YEARS, INCLUDING BY MERGER, CONSOLIDATION OR
ACQUISITION AND ANY CHANGE IN ITS FORM, NATURE OR JURISDICTION OF ORGANIZATION.


 


(III)          THE PLEDGOR (AND NO DIVISION OR OTHER BUSINESS UNIT OF THE
PLEDGOR) HAS NOT USED ANY NAME OTHER THAN AS SET FORTH IN SECTION 4(F)(I)
(INCLUDING TRADE NAMES OR SIMILAR APPELLATIONS) IN CONNECTION WITH THE CONDUCT
OF ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES AT ANY TIME DURING THE PAST
FIVE YEARS.


 


(IV)          THE ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, ISSUED BY THE
JURISDICTION OF INCORPORATION OF THE PLEDGOR IS: 2365895.


 


(V)           THE CHIEF EXECUTIVE OFFICE OF THE PLEDGOR IS LOCATED AT THE
ADDRESS AT: 600 HALE STREET, PRIDES CROSSING, MASSACHUSETTS  01965, AND THE
PLEDGOR DOES NOT MAINTAIN ANY BOOKS OR RECORDS RELATING TO ANY COLLATERAL AT ANY
OTHER LOCATION.


 


SECTION 5.  ASSIGNED AGREEMENTS AND GROWTH PRIDES PURCHASE CONTRACTS.


 


(A)         THE PLEDGOR WILL AT ITS EXPENSE:


 


(I)            PERFORM AND OBSERVE ALL TERMS AND PROVISIONS OF THE ASSIGNED
AGREEMENTS AND THE GROWTH PRIDES PURCHASE CONTRACTS TO BE PERFORMED OR OBSERVED
BY IT, MAINTAIN THE ASSIGNED AGREEMENTS AND THE GROWTH PRIDES PURCHASE CONTRACTS
IN FULL FORCE AND EFFECT, ENFORCE THE ASSIGNED AGREEMENTS AND THE GROWTH PRIDES
PURCHASE CONTRACTS IN ACCORDANCE WITH THE TERMS THEREOF AND TAKE ALL SUCH ACTION
TO SUCH END AS MAY BE REQUESTED FROM TIME TO TIME BY THE AGENT; AND


 


(II)           FURNISH TO THE AGENT PROMPTLY UPON RECEIPT THEREOF COPIES OF ALL
NOTICES, REQUESTS AND OTHER DOCUMENTS RECEIVED BY IT UNDER OR PURSUANT TO THE
ASSIGNED AGREEMENTS AND THE GROWTH PRIDES PURCHASE CONTRACTS, AND FROM TIME TO
TIME (A) FURNISH TO THE AGENT SUCH INFORMATION AND REPORTS REGARDING THE
ASSIGNED AGREEMENTS AND THE GROWTH PRIDES PURCHASE CONTRACTS AS THE AGENT MAY
REASONABLY REQUEST AND (B) UPON REQUEST OF THE AGENT, MAKE TO EACH OTHER PARTY
TO ANY ASSIGNED

 

5

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY HOLDER OF ANY GROWTH PRIDES PURCHASE CONTRACT SUCH DEMANDS AND
REQUESTS FOR INFORMATION AND REPORTS OR FOR ACTION AS THE PLEDGOR IS ENTITLED TO
MAKE THEREUNDER.


 


(B)        THE PLEDGOR AGREES THAT IT WILL NOT:


 


(I)            CANCEL OR TERMINATE ANY ASSIGNED AGREEMENT OR ANY GROWTH PRIDES
PURCHASE CONTRACT OR CONSENT TO OR ACCEPT ANY CANCELLATION OR TERMINATION
THEREOF OTHER THAN IN ACCORDANCE WITH THE TERMS OF SUCH ASSIGNED AGREEMENT OR
THE GROWTH PRIDES PURCHASE CONTRACTS;


 


(II)           AMEND, AMEND AND RESTATE, SUPPLEMENT OR OTHERWISE MODIFY ANY
ASSIGNED AGREEMENT OR ANY GROWTH PRIDES PURCHASE CONTRACT OR GIVE ANY CONSENT,
WAIVER OR APPROVAL THEREUNDER IF THE SAME WOULD MATERIALLY AND ADVERSELY AFFECT
THE SECURITY INTEREST GRANTED HEREUNDER, OR THE OTHER INTERESTS HEREUNDER OF THE
AGENT AND THE OTHER SECURED PARTIES HEREUNDER;


 


(III)          WAIVE ANY DEFAULT UNDER OR BREACH OF ANY ASSIGNED AGREEMENT OR
ANY GROWTH PRIDES PURCHASE CONTRACT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
AGENT; OR


 


(IV)          TAKE ANY OTHER ACTION IN CONNECTION WITH ANY ASSIGNED AGREEMENT OR
ANY GROWTH PRIDES PURCHASE CONTRACT THAT WOULD IMPAIR THE VALUE OF THE INTERESTS
OR RIGHTS OF THE PLEDGOR THEREUNDER OR THAT WOULD IMPAIR THE INTERESTS OR RIGHTS
OF ANY SECURED PARTY.


 


SECTION 6.  FURTHER ASSURANCES; AUTHORIZATION TO FILE FINANCING STATEMENTS.


 


(A)         THE PLEDGOR AGREES THAT FROM TIME TO TIME, AT ITS EXPENSE, THE
PLEDGOR WILL PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS,
AND TAKE ALL FURTHER ACTION, THAT MAY BE NECESSARY OR DESIRABLE, OR THAT THE
AGENT MAY REASONABLY REQUEST, IN ORDER TO PERFECT AND PROTECT ANY PLEDGE,
ASSIGNMENT OR SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED BY THE
PLEDGOR HEREUNDER OR TO ENABLE THE AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER WITH RESPECT TO ANY COLLATERAL.


 


(B)        THE PLEDGOR HEREBY AUTHORIZES THE AGENT TO FILE ONE OR MORE FINANCING
OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATING TO ALL OR ANY PART
OF THE COLLATERAL OF THE PLEDGOR WITHOUT THE SIGNATURE OF THE PLEDGOR WHERE
PERMITTED BY LAW.


 


SECTION 7.  TRANSFERS AND OTHER LIENS; ADDITIONAL SHARES.  THE PLEDGOR AGREES
THAT IT WILL NOT (A) SELL, ASSIGN OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION
WITH RESPECT TO, ANY OF THE COLLATERAL, OTHER THAN THE CONVEYANCE OF THE
TREASURY STRIPS IN ACCORDANCE WITH THE TERMS HEREOF AND OF THE PURCHASE CONTRACT
AGREEMENT AND THE HOLDERS PLEDGE AGREEMENT; OR (B) CREATE OR SUFFER TO EXIST ANY
LIEN UPON OR WITH RESPECT TO ANY OF THE COLLATERAL EXCEPT FOR THE PLEDGE,
ASSIGNMENT AND SECURITY INTEREST CREATED UNDER THIS AGREEMENT AND LIENS ARISING
UNDER THE HOLDERS PLEDGE AGREEMENT.


 


SECTION 8.  AGENT MAY PERFORM.  IF THE PLEDGOR FAILS TO PERFORM OR OBSERVE ANY
OF THE TERMS, CONDITIONS, COVENANT AND AGREEMENTS TO BE OBSERVED OR PERFORMED BY
IT HEREUNDER, THE

 

6

--------------------------------------------------------------------------------


 


AGENT MAY DO THE SAME OR CAUSE IT TO BE DONE OR PERFORMED OR OBSERVED, EITHER IN
ITS NAME OR IN THE NAME AND ON BEHALF OF THE PLEDGOR OR TAKE SUCH OTHER ACTION,
AS THE AGENT DEEMS REASONABLY NECESSARY TO PROTECT THE SECURITY INTEREST GRANTED
HEREUNDER IN THE COLLATERAL OR TO PROTECT THE VALUE THEREOF AND THE PLEDGOR
HEREBY AUTHORIZES THE AGENT TO DO SO, BUT WITHOUT ANY OBLIGATION TO DO SO AND
WITHOUT NOTICE, ITSELF PERFORM, OR CAUSE PERFORMANCE OF, SUCH AGREEMENT, AND THE
EXPENSES OF THE AGENT INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE BY THE
PLEDGOR UNDER SECTION 11(B) HEREOF.


 


SECTION 9.  THE AGENT’S DUTIES.  THE POWERS CONFERRED ON THE AGENT HEREUNDER ARE
SOLELY TO PROTECT THE SECURED PARTIES’ INTEREST IN THE COLLATERAL AND SHALL NOT
IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE OBLIGATION
TO USE REASONABLE CARE IN THE CUSTODY OF ANY COLLATERAL IN ITS POSSESSION AND
THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT HEREUNDER, THE AGENT SHALL
HAVE NO DUTY AS TO ANY COLLATERAL, AS TO ASCERTAINING OR TAKING ACTION WITH
RESPECT TO EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS RELATIVE TO ANY
COLLATERAL, WHETHER OR NOT ANY SECURED PARTY HAS OR IS DEEMED TO HAVE KNOWLEDGE
OF SUCH MATTERS, OR AS TO THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS
AGAINST ANY PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY COLLATERAL.  THE AGENT
SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE CUSTODY AND
PRESERVATION OF ANY COLLATERAL IN ITS POSSESSION IF SUCH COLLATERAL IS ACCORDED
TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS ITS OWN PROPERTY.


 


SECTION 10.  REMEDIES.  IF ANY “EVENT OF DEFAULT” (AS SUCH TERM IS DEFINED UNDER
THE BRIDGE LOAN AGREEMENT) (EACH, AN “EVENT OF DEFAULT”) SHALL HAVE OCCURRED AND
BE CONTINUING:


 


(A)         THE AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO
OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT, ALL
THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE UCC (WHETHER
OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY:  (I) WITHOUT
NOTICE EXCEPT AS SPECIFIED BELOW SELL THE COLLATERAL OR ANY PART THEREOF IN ONE
OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE AGENT’S OFFICES OR
ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND AT SUCH PRICE OR
PRICES AND UPON SUCH OTHER TERMS AS THE AGENT MAY DEEM COMMERCIALLY REASONABLE;
AND (II) EXERCISE ANY AND ALL RIGHTS AND REMEDIES OF THE PLEDGOR UNDER OR IN
CONNECTION WITH THE ASSIGNED AGREEMENTS, THE GROWTH PRIDES PURCHASE CONTRACTS OR
OTHERWISE IN RESPECT OF THE COLLATERAL.  THE PLEDGOR AGREES THAT, TO THE EXTENT
NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN DAYS’ NOTICE TO THE
PLEDGOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE AGENT
SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL REGARDLESS OF NOTICE OF
SALE HAVING BEEN GIVEN.  THE AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM
TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE
MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO
ADJOURNED.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
AGENT MAY NOT TAKE ANY ACTION WITH RESPECT TO ANY COLLATERAL THAT THE PLEDGOR IS
NOT ENTITLED TO TAKE WITH RESPECT TO SUCH COLLATERAL, AND PRIOR TO BEING
REQUIRED TO TAKE ANY ACTION HEREUNDER, THE PLEDGOR SHALL BE ENTITLED TO RECEIVE
WRITTEN NOTICE OF SUCH REQUEST, AND, AT ITS EXPENSE, TO OBTAIN ADVICE OF COUNSEL
SATISFACTORY TO IT THAT ANY SUCH ACTION TO BE TAKEN BY IT PURSUANT TO THE
AGENT’S REQUEST IS PERMITTED UNDER THE TERMS OF THE GROWTH PRIDES PURCHASE
CONTRACTS, THE ASSIGNED AGREEMENTS AND/OR ANY OTHER INDENTURE, AGREEMENT,
INSTRUMENT OR DOCUMENT RELATING THERETO.

 

7

--------------------------------------------------------------------------------


 


(B)        ANY CASH HELD BY OR ON BEHALF OF THE AGENT AND ALL CASH PROCEEDS
RECEIVED BY OR ON BEHALF OF THE AGENT IN RESPECT OF ANY SALE OF, COLLECTION
FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL SHALL, AT ANY
TIME AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE AGENT PURSUANT TO SECTION 11
HEREOF, BE APPLIED BY THE AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES
AGAINST ALL OR ANY PART OF THE OBLIGATIONS, AS PROVIDED HEREIN.


 


(C)         ALL PAYMENTS RECEIVED BY THE PLEDGOR UNDER OR IN CONNECTION WITH ANY
GROWTH PRIDES PURCHASE CONTRACT, ANY ASSIGNED AGREEMENT OR OTHERWISE IN RESPECT
OF THE COLLATERAL SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE AGENT, SHALL
BE SEGREGATED FROM OTHER FUNDS OF THE PLEDGOR AND SHALL BE FORTHWITH PAID OVER
TO THE AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT),
TO THE AGENT’S ACCOUNT NO. [                       ],
ABA#[                       ], IN THE NAME OF THE AGENT, MAINTAINED AT ITS
OFFICE LOCATED AT ONE WALL STREET, NEW YORK, NY 10286, ATTN: DIANE SCOTT, OR
SUCH OTHER ACCOUNT(S) AS THE AGENT MAY INSTRUCT BY WRITTEN NOTICE DELIVERED IN
ACCORDANCE WITH SECTION 14 HEREOF.


 


SECTION 11.  INDEMNITY AND EXPENSES.


 


(A)         THE PLEDGOR AGREES TO INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS
EACH SECURED PARTY, EACH OF THEIR RESPECTIVE AFFILIATES AND THE RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS OF THE FOREGOING (EACH, AN
“INDEMNIFIED PARTY”) FROM AND AGAINST, AND SHALL PAY ON DEMAND, ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) THAT MAY BE INCURRED BY OR
ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF
OR IN CONNECTION WITH OR RESULTING FROM THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ENFORCEMENT OF THIS AGREEMENT), EXCEPT TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(B)        THE PLEDGOR WILL PAY TO THE AGENT UPON DEMAND THE AMOUNT OF ANY AND
ALL REASONABLE EXPENSES, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT THE AGENT MAY INCUR
IN CONNECTION WITH (I) THE ADMINISTRATION OF THIS AGREEMENT, (II) THE CUSTODY,
PRESERVATION, USE OR OPERATION OF, OR THE SALE OF, COLLECTION FROM OR OTHER
REALIZATION UPON, ANY OF THE COLLATERAL, (III) THE EXERCISE OR ENFORCEMENT OF
ANY OF THE RIGHTS OF THE AGENT AND/OR THE OTHER SECURED PARTIES HEREUNDER OR
(IV) THE FAILURE BY THE PLEDGOR TO PERFORM OR OBSERVE ANY PROVISION HEREOF.


 


(C)         THE PLEDGOR HEREBY AUTHORIZES THE SECURED PARTIES, IF AND TO THE
EXTENT ANY AMOUNT PAYABLE BY THE PLEDGOR UNDER THE BRIDGE LOAN AGREEMENT IS NOT
OTHERWISE PAID WHEN DUE, TO CHARGE SUCH AMOUNT AGAINST ANY OR ALL OF THE BANK
ACCOUNTS OF THE PLEDGOR WITH THE SECURED PARTIES OR ANY OF ITS AFFILIATES, WITH
THE PLEDGOR REMAINING LIABLE FOR ANY DEFICIENCY.


 


(D)        EXCEPT AS OTHERWISE PROVIDED HEREIN, THE AGENT MAY EXERCISE ITS
RIGHTS AND REMEDIES UNDER THE SECURITY DOCUMENTS (I) WITHOUT RESISTANCE OR
INTERFERENCE BY THE PLEDGOR, (II) WITHOUT PAYMENT OF ANY KIND TO THE PLEDGOR AND
(III) FOR THE ACCOUNT, AND AT THE EXPENSE, OF THE PLEDGOR.

 

8

--------------------------------------------------------------------------------


 


(E)         THE PLEDGOR WAIVES (I) THE RIGHT TO ASSERT IN ANY ACTION OR
PROCEEDING BETWEEN IT AND THE SECURED PARTIES ANY OFFSETS OR COUNTERCLAIMS THAT
IT MAY HAVE, AND (II) ALL RIGHTS TO THE MARSHALLING OF ASSETS.


 


SECTION 12.  AMENDMENTS; WAIVERS; ETC.  NONE OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT MAY BE CHANGED, WAIVED, MODIFIED OR VARIED IN ANY MANNER WHATSOEVER
UNLESS IN WRITING DULY SIGNED BY THE PLEDGOR AND THE AGENT (OR, TO THE EXTENT
REQUIRED BY THE BRIDGE LOAN AGREEMENT, THE REQUIRED NUMBER OR PERCENTAGE OF THE
BRIDGE LENDERS, AS APPLICABLE).  UNLESS OTHERWISE SPECIFIED IN SUCH WAIVER, A
WAIVER OF ANY RIGHT UNDER THIS AGREEMENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.  NO ELECTION NOT TO
EXERCISE, FAILURE TO EXERCISE OR DELAY IN EXERCISING ANY RIGHT, NOR ANY COURSE
OF DEALING OR PERFORMANCE, SHALL OPERATE AS A WAIVER OF ANY RIGHT OF THE AGENT
UNDER THIS AGREEMENT OR APPLICABLE LAW, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE
OF ANY SUCH RIGHT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT OF THE AGENT UNDER THIS AGREEMENT OR APPLICABLE LAW.


 


SECTION 13.  PAYMENTS; APPLICATION OF COLLATERAL.  ALL PAYMENTS MADE HEREUNDER
TO THE AGENT OR ANY OTHER SECURED PARTY, INCLUDING, WITHOUT LIMITATION, THE
APPLICATION OF PROCEEDS OF THE COLLATERAL AND ANY OF IT, SHALL BE APPLIED BY THE
AGENT AGAINST PAYMENT OF THE OBLIGATIONS AS PROVIDED IN THE BRIDGE LOAN
AGREEMENT, AND IF NOT EXPRESSLY PROVIDED THEREIN, IN THE SOLE JUDGMENT AND
DISCRETION OF THE AGENT.


 


SECTION 14.  NOTICES; ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE) AND MAILED, SENT BY
FACSIMILE OR DELIVERED TO ANY PARTY, ADDRESSED TO IT AT ITS ADDRESS SET FORTH
OPPOSITE ITS NAME ON THE SIGNATURE PAGES HERETO OR, AS TO ANY PARTY, AT SUCH
OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE
OTHER PARTIES.  ALL SUCH NOTICES AND OTHER COMMUNICATIONS SHALL BE EFFECTIVE
FIVE BUSINESS DAYS AFTER BEING DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID,
WHEN SENT BY FACSIMILE AND ELECTRONIC CONFIRMATION OF RECEIPT IS RECEIVED
(EXCEPT THAT ANY NOTICE RECEIVED DURING NON-BUSINESS HOURS SHALL BE DEEMED
RECEIVED AT THE NEXT TIME THE RELEVANT LOCATION OF THE RECIPIENT IF OPEN FOR
BUSINESS) OR WHEN DELIVERED (OR DELIVERY IS REFUSED), IN EACH CASE ADDRESSED AS
AFORESAID, PROVIDED THAT NOTICES AND OTHER COMMUNICATIONS TO THE AGENT SHALL NOT
BE EFFECTIVE UNTIL RECEIVED BY THE AGENT.


 


SECTION 15.  RELEASE; TERMINATION.  UPON THE PAYMENT IN FULL IN CASH OF THE
OBLIGATIONS, THE PLEDGE, ASSIGNMENT AND SECURITY INTEREST GRANTED HEREUNDER
SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE PLEDGOR. 
UPON ANY SUCH TERMINATION, THE AGENT WILL, AT THE PLEDGOR’S EXPENSE, PROMPTLY
EXECUTE AND DELIVER TO THE PLEDGOR SUCH DOCUMENTS AS THE PLEDGOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.  THE PLEDGOR SHALL HAVE NO
AUTHORITY TO FILE TERMINATION, RELEASE OR OTHER AMENDMENTS TO FINANCING
STATEMENTS WITHOUT SPECIFIC WRITTEN AUTHORIZATION FROM THE AGENT.


 


SECTION 16.  OBLIGATIONS ABSOLUTE.  THE OBLIGATIONS OF THE PLEDGOR HEREUNDER
SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE
IMPAIRED BY, (A) SUBJECT TO THE TERMS OF THE PURCHASE CONTRACTS, INCLUDING, AS
PROVIDED IN SECTION 5.7 OF THE PURCHASE CONTRACT AGREEMENT, ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, ARRANGEMENT, READJUSTMENT, COMPOSITION, LIQUIDATION
OR THE LIKE OF ANY OTHER PERSON; (B) ANY EXERCISE OR NON-EXERCISE, OR ANY

 

9

--------------------------------------------------------------------------------


 


WAIVER OF, ANY RIGHT, REMEDY, POWER OR PRIVILEGE UNDER OR IN RESPECT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT; OR (C) ANY AMENDMENT TO OR MODIFICATION OF
ANY LOAN DOCUMENT OR ANY SECURITY FOR ANY OF THE OBLIGATIONS WHETHER OR NOT THE
PLEDGOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING.


 


SECTION 17.  EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AGREEMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS AGREEMENT.  DELIVERY BY FACSIMILE OF AN EXECUTED COUNTERPART
OF ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE
AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART THEREOF.


 


SECTION 18.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 19.  WAIVER OF JURY TRIAL; VENUE.  EACH OF THE AGENT, THE PLEDGOR AND
(BY ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) EACH OTHER SECURED PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR ANY OTHER DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT OR
ACTION OF THE AGENT OR ANY OTHER SECURED PARTY RELATING TO THE ADMINISTRATION OF
OR ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS CONTEMPLATED
HEREBY, AND AGREES THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT
AS PROHIBITED BY LAW, THE PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LITIGATION ANY SPECIAL, INDIRECT, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  THE PLEDGOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
AGENT OR ANY OTHER SECURED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE AGENT OR ANY OTHER SECURED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT
FOR THE AGENT AND THE OTHER SECURED PARTIES TO ENTER INTO THIS AGREEMENT.  THE
PLEDGOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON THE PLEDGORS, BY MAIL AT THE ADDRESS SPECIFIED PURSUANT TO IN
SECTION 14.  THE PLEDGOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR

 

10

--------------------------------------------------------------------------------


 


HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT FORUM.


 


SECTION 20.  ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT
AMONG THE PLEDGOR, THE AGENT AND THE OTHER SECURED PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF.


 


SECTION 21.  SUCCESSORS AND ASSIGNS.  ALL OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE PARTIES THERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each the Pledgor and the Agent has caused this Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

Address for Notices:

AFFILIATED MANAGERS GROUP, INC.,
as Pledgor

 

 

 

Attention:  Chief Financial Officer

 

 

600 Hale Street

By:

/s/JOHN KINGSTON, III

Prides Crossing, MA  01965

 

John Kingston, III

 

 

Senior Vice President, General Counsel and
Secretary

 

--------------------------------------------------------------------------------


 

Address for Notices:

 

THE BANK OF NEW YORK, as Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/DIANE H. SCOTT

 

 

 

Name:  Diane H. Scott

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

With a copy to:

 

THE BANK OF NEW YORK

 

101 Barclay Street, F1, 8W

New York, NY  10286

Attn: Kisha Holder

 

--------------------------------------------------------------------------------